United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-1604WM
                                  _____________

Gary Aebly,                            *
                                       *
                  Appellant,           *
                                       *
      v.                               *
                                       * Appeal from the United States
Missouri State Board of Education;     * District Court for the Western
Missouri Department of Elementary and * District of Missouri.
Secondary Education; Division of       *
Vocational Rehabilitation; Robert E.   *     [UNPUBLISHED]
Bartman; Maureen Alexander; Don        *
Livacy; C. David Roberts,              *
                                       *
                  Appellees.           *
                                 _____________

                            Submitted: November 19, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and PIERSOL,* District Judge.
                           _____________

PER CURIAM.

      Gary Aebly appeals the district court's adverse grant of summary judgment in
Aebly's disability-based discrimination lawsuit brought under the Americans with



      *
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota, sitting by designation.
Disabilities Act. Having reviewed the record and the parties' submissions, we conclude
that an extensive discussion is not warranted. The district court has written a
comprehensive opinion addressing the issues raised by the parties, and we have nothing
to add to the district court's analysis. We see no error by the district court and affirm
the judgment substantially for the reasons stated in the district court's order. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-